HUSSMAN INVESTMENT TRUST Shareholder Services HUSSMAN P.O. Box 46707 FUNDS Cincinnati, OH 45246-0707 FILED VIA EDGAR March 5, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Hussman Investment Trust File No. 333-35342 Ladies and Gentlemen: On behalf of Hussman Investment Trust (the “Registrant”) and pursuant to Rule 497(e) under the Securities Act of 1933 (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data format Risk/Return Summary information using the eXtensible Business Reporting Language (XBRL).The interactive data file included as an exhibit to this filing relates to the Prospectus of Hussman Strategic Growth Fund, a series of the Registrant, as filed with the Commission pursuant to Rule 497(e) under the Securities Act on February 29, 2012.The Prospectus is incorporated by reference into thisRule 497 filing. Please contact the undersigned at 513/587-3403 if you have any questions concerning this filing. Very truly yours, /s/ John F. Splain John F. Splain Secretary/Chief Compliance Officer
